Citation Nr: 0604245	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which granted service connection for PTSD and 
assigned an initial 30 percent rating.  The veteran appealed, 
contending that a higher rating was warranted.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2004, a transcript 
of which is of record.  

By a December 2004 decision, the Board granted an initial 50 
percent rating for the veteran's PTSD, but found that a 
higher rating was not warranted.  The veteran appealed this 
decision to the United States Court of Appeals (Court), 
which, pursuant to a joint motion, vacated the Board's 
decision in a December 2005 Order to the extent it denied a 
rating in excess of 50 percent.  The Court remanded the case 
for additional adjudication in accord with the joint motion.

For good cause shown, this case has been advanced on the 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment to include nightmares, panic 
attacks, limited emotional expression, difficulty relating to 
people, anger, irritability, loss of interest in previously 
enjoyed activities, problems with memory and concentration, 
intrusive thoughts, as well as occupational and social 
impairment.

3.  Although the veteran reported some vague suicidal 
ideation at his November 2004 Board hearing, the record does 
not reflect he has made any definitive plans or otherwise 
took steps to act upon this ideation.  Further, all competent 
medical evaluations found him to have no suicidal ideation.

4.  There were no distinctive period(s) where the veteran's 
PTSD was manifest by obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; that his irritability and anger has resulted in 
impaired impulse control with periods of violence; spatial 
disorientation; and/or neglect of personal appearance and 
hygiene.

5.  Although the veteran's PTSD has resulted in occupational 
and social impairment, there was no distinctive period(s) 
where it was of such severity as to constitute difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting) nor the inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2005); 
VAOPGCPREC 8-2003; Fenderson v. West, 12 Vet. App. 119 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As mentioned in the prior Board decision of December 2004, 
the Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Court has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, in this case the 
veteran's appeal is from the initial grant of service 
connection for PTSD by the March 2003 rating decision.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue - as is the case here - section 7105(d) requires VA to 
take proper action and issue a Statement of the Case (SOC) if 
the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

The Board also notes that the veteran was provided with 
correspondence in December 2002, which was clearly prior to 
the March 2003 rating decision that is the subject of this 
appeal, that informed him of what information and evidence he 
must submit, as well as what information and evidence will be 
obtained by VA.  In addition, this correspondence indicated 
the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case in 
that it stated he should give VA reports of private 
physicians, if any, who had treated him for his PTSD since 
discharge.  Further, he has been provided a copy of the 
appealed rating decision, the January 2004 SOC, and a June 
2004 Supplemental SOC (SSOC), which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, both the SOC and the SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Moreover, the prior December 2004 
Board decision also addressed the applicability of the VCAA, 
and the joint motion which resulted in the December 2005 
Court Order did not assert that either the duty to notify 
and/or assist had been violated in this case.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005) (error regarding 
the timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  In fact, the Board sent 
correspondence to the veteran in January 2006 inquiring as to 
whether he had additional evidence to submit, and he 
responded later that month that he was submitting additional 
argument but no additional evidence.  Further, the veteran 
was provided with examinations that evaluated his PTSD in 
February 2003 and March 2004.  It does not appear he has 
contended that the severity of the disability has increased 
since the last examination, nor that these examinations were 
otherwise inadequate for rating purposes.  As mentioned in 
the Introduction, the veteran had the opportunity to present 
evidence and argument in support of his claim at a November 
2004 Board hearing.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the SOC and SSOC which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, or 
his spouse, has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition to the foregoing, the regulations provide that 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The Board acknowledges that the veteran's PTSD is manifest, 
in part, by depression, anxiety, and chronic sleep 
disturbance to include nightmares.  However, as indicated 
above, such symptomatology is contemplated by the 30 percent 
rating.  As such, it does not warrant a rating in excess of 
50 percent.

The medical evidence, including Vet Center treatment reports, 
VA outpatient treatment records, and VA psychiatric 
examinations conducted in February 2003 and March 2004, also 
reflect that the veteran's PTSD is manifested by panic 
attacks, limited emotional expression, difficulty relating to 
people, anger, irritability, loss of interest in previously 
enjoyed activities (which is part of his social impairment), 
problems with memory and concentration, as well as intrusive 
thoughts.  Moreover, this finding is supported by the 
testimony provided by both the veteran and his spouse at the 
November 2004 hearing.  However, the current 50 percent 
rating includes symptomatology such as panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, and 
impaired abstract thinking.  As such, this symptomatology 
does not warrant consideration of a rating in excess of 50 
percent.

The Board also acknowledges that the veteran testified at his 
November 2004 Board hearing that he had thought of suicide.  
Further, this was one of the bases for the joint motion to 
vacate the December 2004 decision.  However, he also 
testified that he never really brought himself to the point 
of doing it, nor does the record otherwise reflect he has 
made any definitive plans or otherwise took steps to act upon 
this ideation.  Further, all competent medical evaluations 
found him to have no suicidal ideation, including records 
dated in December 2002, the February 2003 VA examination, 
records dated in March 2003, and the March 2004 examination.  
Thus, it does not appear that he has active suicidal 
ideation.  More importantly, this one symptom, in and of 
itself, does not appear to be sufficient to warrant a 70 
percent rating, especially as none of the other necessary 
criteria are present.

The Board further finds that there were no distinctive 
period(s) where the veteran's PTSD was manifest deficiencies 
in judgment or thinking, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; that his irritability and 
anger has resulted in impaired impulse control with periods 
of violence; spatial disorientation; and/or neglect of 
personal appearance and hygiene.

A thorough review of the record reflects that there were no 
distinctive period(s) where the veteran's PTSD was manifest 
by deficiencies in judgment or thinking (except for the above 
mentioned impaired abstract thinking).  For example, his 
insight and judgment were found to be adequate on both the 
February 2003 and March 2004 VA examinations.  Further, both 
of these examinations found his thought processes and 
associations were logical and tight, with no loosening of 
associations noted, nor was any confusion.  Hallucinations 
were not complained of and no delusional material was noted 
during either examination.  Insight and judgment were found 
to be adequate on these examinations.  In addition, records 
from March 2003 found his judgment to be fair.

The joint motion asserted that there was evidence in the 
record of obsessive compulsive tendencies.  However, the 
record does not indicate that such tendencies interfere with 
routine activities, nor that there is near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  As noted 
above, both the February 2003 and March 2004 VA examinations 
found the veteran's thought processes and associations were 
logical and tight, with no loosening of associations noted, 
nor was any confusion; hallucinations were not complained of 
and no delusional material was noted during either 
examination.  Moreover, records from December 2002 note that 
he had retired in 1978, but that he remained active, enjoyed 
computers and photography.  Similarly, on the February 2003 
examination he reported that he was retired, spent his time 
on his computer and camping, that he and his wife did some 
socializing, although they did not have any close friends.  
Records from March 2003 reflect that the veteran and his wife 
reported that he visited a close friend in a nearby town 
every week or two, while on the March 2004 examination he 
reported that he had two friends with whom he would visit 
although he did not visit very often.

The Board also notes that while the veteran's speech was 
found to be mildly pressured on the February 2003 
examination, his thought processes and associations were 
logical and tight, with no loosening of associations noted, 
nor was any confusion.  Moreover, his speech was found to be 
within normal limits with regard to rate and rhythm on the 
March 2004 examination.  Thus, there were no distinctive 
period(s) where his PTSD resulted in his speech being 
intermittently illogical, obscure, or irrelevant.

Despite the fact that the veteran's PTSD is manifest by 
irritability and anger, there are no findings indicating that 
it is of such severity as to constitute impaired impulse 
control with periods of violence.  For example, he denied 
homicidal ideation on both the February 2003 and March 2004 
VA examinations, as well as records dated in March 2003.  
Moreover, records from December 2002 and March 2003 found 
that there were no psychotic symptoms.  In addition, the 
December 2002 records state that there was no history of 
mania or hypomania.

There were also no distinctive periods(s) where the veteran's 
PTSD resulted in spatial disorientation.  Both the February 
2003 and March 2004 VA examinations found he was oriented in 
all spheres.  Similarly, records from March 2003 reflect that 
he was found to be oriented times 4.  

The Board acknowledges that the veteran's wife testified that 
his symptoms included lack of interest in eating and personal 
hygiene.  Further, both the February 2003 and March 2004 VA 
examinations noted that he was unshaven.  However, these 
examinations also found him to be causally groomed.  
Moreover, the treatment records do not otherwise indicate 
neglect of personal appearance and hygiene.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 50 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment is his employment and 
social history, as well as the global assessment of 
functioning (GAF) scores he has been assigned, because such 
designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

Records from December 2002 note, in part, that highest past 
year GAF score was 55, and a lowest past year GAF score was 
45; the February 2003 VA examination assigned a GAF score of 
55; records from March 2003 assigned a GAF of 50; and the 
March 2004 VA examination assigned a GAF of 46.  In 
Carpenter, it was noted that a 51-60 rating indicates 
moderate difficulty in social, occupational or school 
functioning.  Further, the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130) describes a 
GAF score of 51 to 60 as reflecting a moderate level of 
impairment, e.g., flattened affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational or school functioning, e.g., having few friends 
or having conflicts with peers or co-workers.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the United States 
Court of Appeals for Veterans Claims (Court) stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  See also DSM-IV (regarding GAF scores of 
41 to 50).

The Board notes that the joint motion contended that the 
December 2004 decision did not adequately address the 
potential applicability of "staged" ratings pursuant to 
Fenderson, supra, and emphasized the different GAF scores 
assigned for the veteran during the pendency of this case, 
particularly the GAF scores in the 41 to 50 range, and what 
such scores represent.  With respect to this assertion, the 
Board states that the overall GAF scores assigned during this 
period reflect moderate to serious impairment.  Given his 
actual occupational and social history, the Board finds that, 
at its most severe, the GAF scores, including the lowest 
scores of 45 and 46, indicate no more than reduced 
reliability and productivity, and difficulty in establishing 
and maintain effective work and social relationships.  The 
fact remains that the veteran was employed for over 30 years 
until he retired in the 1970s, records note he remains active 
to include working on the computer and photography, he has 
been married for many years, both he and his wife do some 
socializing, the March 2003 records report that he visits a 
close friend in a nearby town every week or two, and the 
March 2004 VA examination noted that he had two friends who 
he would visit.  Granted, the veteran and his wife testified 
that he had retired in the 1970s because he had no close 
friends at work, and it was asserted that he would not be 
able to work at the present time due to his PTSD.  However, 
as stated above, their contentions do not constitute 
competent medical evidence.  Moreover, the Board notes that 
the March 2004 VA examiner stated that the veteran did not 
provide evidence that his PTSD symptomatology precluded his 
ability to work.  He (the veteran) did report significant 
symptomatology, but not inability to work.   

The Board also emphasizes that the symptomatology referred to 
in the GAF scores, including suicidal ideation, severe 
obsessional rituals, frequent shoplifting, no friends, and 
unable to keep a job, are only potential examples meant to 
illustrate the specific GAF score assigned.  This is 
demonstrated by the fact that the March 2004 VA examiner, who 
assigned the GAF score of 46, found on mental status 
examination that there was no suicidal ideation.  It was also 
noted on this examination that the veteran had two friends 
who he would visit, and that he did not provided evidence 
that his PTSD symptomatology precluded his ability to work.  
Further, both the February 2003 and March 2004 VA examiners 
found the veteran to be competent for VA purposes, and that 
he did not need psychiatric hospitalization.  

In summary, the lowest GAF scores assigned to the veteran on 
objective evaluation, as well as his actual occupational and 
social history, reflect that the overall severity of his 
occupational and social impairment is adequately reflected by 
the current 50 percent rating.  There was no distinctive 
period(s) where his PTSD was of such severity as to 
constitute difficulty in adapting to stressful circumstances 
(including work or a worklike setting) nor the inability to 
establish and maintain effective relationships, nor that the 
severity of this impairment otherwise warranted a rating in 
excess of 50 percent.

For the reasons stated above, the Board finds that there were 
no distinctive period(s) where the severity of the veteran's 
PTSD met or nearly approximated the criteria necessary for a 
rating in excess of 50 percent.  Therefore, the preponderance 
of the evidence is against the claim, and it must be denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application to 
include the provisions of 38 C.F.R. § 4.7.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001). 

In making the above determination, the Board notes that it 
took into consideration the potential applicability of higher 
"staged" ratings pursuant to Fenderson, supra.  For 
example, it noted relevant findings regarding the severity 
and symptomatology of the service-connected PTSD throughout 
the adjudication of this claim.  Nevertheless, the competent 
medical evidence contained no findings which indicated any 
distinctive period(s) where the veteran met or nearly 
approximated the criteria necessary for a rating in excess of 
50 percent under the schedular criteria.

The Board acknowledges that in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  However, no 
extraschedular rating is warranted based on the facts of this 
case.  The record indicates no period of psychiatric 
hospitalization, and both the February 2003 and March 2004 VA 
examiners concluded that no such hospitalization was 
warranted.  Further, as detailed above, the veteran was 
gainfully employed for over 30 years when he retired in the 
1970s, and the GAF scores assigned for his overall 
occupational and social impairment warrant no more than a 50 
percent rating.  Moreover, the March 2004 examiner concluded 
that the veteran's PTSD did not preclude employment.  
Therefore, the Board finds that the PTSD has not resulted in 
marked interference with employment.

The veteran has not otherwise offered any objective evidence 
of any symptoms due to the PTSD that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case.  

In light of the foregoing, the benefit sought on appeal must 
be denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


